Case: 22-50784     Document: 00516501601         Page: 1     Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 7, 2022
                                  No. 22-50784                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Lee Ruth,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:22-CR-1251-3


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Joshua Lee Ruth appeals the district court’s denial of his objection to
   the magistrate judge’s order of detention pending trial. He argues that he
   was denied due process because the district court did not allow him the
   opportunity to be heard and present new evidence. He asserts that all his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50784      Document: 00516501601          Page: 2   Date Filed: 10/07/2022




                                    No. 22-50784


   codefendants were granted release on bond and that no evidence suggested
   that he was more culpable than them.
          Absent an error of law, we will uphold a district court’s decision on
   pretrial detention “if it is supported by the [district court] proceedings.”
   United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation
   marks and citation omitted). The district court had the discretion to decide
   whether to hold a hearing as part of its de novo review of the magistrate
   judge’s detention order. See United States v. Hensler, No. 94-50042, 1994
   WL 83436, at *2 (5th Cir. Feb. 24, 1994) (unpublished but precedential per
   5th Cir. R. 47.5.3). Ruth has not shown that the district court erred by
   performing its de novo review through consideration of the pleadings and
   evidence without a hearing. See id.
          Additionally, the district court’s decision was based on reasons that
   included the seriousness of Ruth’s alleged offenses, the evidence of his guilt,
   and the length of the sentence he faces if convicted. Ruth makes no argument
   disputing those reasons. He fails to show that the district court’s decision is
   not supported by the evidence as a whole. See Rueben, 974 F.2d at 586.
          AFFIRMED.




                                          2